 



TAURIGA SCIENCES INC. (OTCQB: TAUG)

555 Madison Avenue, 5’h Floor

New York, NY 10022

Attn: Seth M. Shaw, Chief Executive Officer

AGREEMENT FOR CONSULTANT TO THE COMPANY

With

J. Safier Enterprises LLC

January 11, 2019

 

This (this “Agreement”), dated as of January 11, 2019 (the “Effective Date”), by
and between Tauriga Sciences Inc., located in New York, NY 10022 (the
“Company”), and J. Safier Enterprises LLC, a sole proprietorship operated by Mr.
Jamie Safier (“Mr. Safier”) with an address at 6 The Hemlocks / Roslyn, NY 11576
(the “Consultant”).

 

1. Term.

 

(a) This Agreement shall continue for a period of twelve (12) months from the
Effective Date.

 

(b) Notwithstanding the foregoing and provided that neither the Company nor the
Consultant has terminated this Agreement pursuant to Section 4(a) hereofh, the
Company agrees to use its best efforts to cause the Consultant to be retained
after 12 months if both parties can agree upon the mutually beneficial nature of
the relationship.

 

2. Position and Responsibilities.

 

(a) Position. Company hereby retains Consultant to assist the Company in
numerous capacities relating to introductions to potential accredited investors
and institutional investors, introductions to potential customers for Tauri-Gum
product line, and introductions to potential merger and acquisition candidates
to evaluate for Tauriga Sciences Inc.

 

(b) Other Activities. Consultant may be employed by another company, may serve
on other Boards of Directors or Advisory Boards, and may engage in any other
business activity (whether or not pursued for pecuniary advantage), as long as
such outside activities do not violate Consultant’s obligations under this
Agreement or Consultant’s fiduciary obligations to the shareholders. The
ownership of less than a 10% interest in an entity, by itself, shall not
constitute a violation of this duty. Consultant represents that, to the best of
his knowledge, Consultant has no outstanding agreement or obligation that is in
conflict with any of the provisions of this Agreement, and Consultant agrees to
use his best efforts to avoid or minimize any such conflict and agrees not to
enter into any agreement or obligation that could create such a conflict,
without the approval of a majority of the Board of Directors Members. If, at any
time, Consultant is required to make any disclosure or take any action that may
conflict with any of the provisions of this Agreement, Consultant will promptly
notify the Board of such obligation, prior to making such disclosure or taking
such action.

 

   

 

 

(c) No Conflict. Except as set forth in Section 2(b), Consultant will not engage
in any activity that creates an actual conflict of interest with Company,
regardless of whether such activity is prohibited by Company’s conflict of
interest guidelines or this Agreement, and Consultant agrees to notify the Board
of Directors before engaging in any activity that creates a potential conflict
of interest with Company. Specifically and except as set forth in Section 2(b)
of this Agreement, Consultant shall not engage in any activity that is in direct
competition with the Company or serve in any capacity (including, but not
limited to, as a consultant, advisor or Board Member) in any company or entity
that competes directly with the Company, as reasonably determined by a majority
of Company’s disinterested board members, without the approval of the Board of
Directors Members.

 

3. Compensation and Benefits.

 

(a) CONSULTANTS’s Fee. In consideration of the services to be rendered under
this Agreement, the Company shall pay the CONSULTANT 1,250,000 shares of the
Company’s common stock (the “Shares” or “TAUG shares”), fully vested upon the
execution of this agreement (January 8, 2019). The Shares shall be “restricted
securities” as defined under Rule 144 of the Securities Act of 1933, as amended.
Has potential to earn additional compensation, solely based on performance and
contributions to the Company (to be evaluated on an event to event basis).

 

(b) CASH UP FRONT. $2,000 cash within 3 business days of execution date of this
Consulting Agreement.

 

(c) Expenses. The Company shall reimburse Consultant for all reasonable business
expenses incurred in the performance of his duties hereunder in accordance with
Company’s expense reimbursement guidelines.

 

(d) Indemnification. Company will indemnify and defend Consultant against any
liability incurred in the performance of the Services to the fullest extent
authorized in Company’s Certificate of Incorporation, as amended, bylaws,
amended, and applicable law.

 

4. Termination

 

(a) Right to Terminate. At any time, Consultant may be terminated by the
Company. Consultant may resign at any time. Notwithstanding anything to the
contrary contained in or arising from this Agreement or any statements,
policies, or practices of Company, neither Consultant nor Company shall be
required to provide any advance notice or any reason or cause for termination of
Consultant’s status.

 

(b) Automatic Termination. This Agreement shall terminate automatically upon the
occurrence of any of the following events: (i) the death of the Consultant; (ii)
upon thirty days’ written notice from the Company in the event of the
Consultant’s Disability (as used herein, “Disability” means (A) the physical or
mental disability which prevents the Consultant from performing his obligations
under this Agreement in substantially the same manner as performed immediately
before the applicable event for a period of three consecutive months or an
aggregate of 90 days during any period of 365 consecutive days) or (B) a written
determination by a licensed medical doctor selected by the Company and
reasonably acceptable to the Consultant that the Consultant has incurred a
physical or mental disability from which he will not be able to recover
sufficiently to return to full-time active employment hereunder within 180 days
of the determination (a “Permanent Disability”). The Consultant shall cooperate
with and permit examination by any licensed medical doctor retained by the
Company to evaluate whether he has suffered a Permanent Disability (but in no
event shall Consultant be required to submit to any invasive or painful
procedures); and (iii) bankruptcy or insolvency of the Consultant

 

   

 

 

(c) Effect of Termination as Consultant. Upon a termination of Consultant’s
status as a Consultant, this Agreement will terminate; Company shall pay to
Consultant all compensation and benefits to which Consultant is entitled up
through the date of termination. Thereafter, all of Company’s obligations under
this Agreement shall cease, except as set forth in Section 5(c) hereof.

 

5. Termination Obligations.

 

(a) Consultant agrees that all property, including, without limitation, all
equipment, tangible proprietary information, documents, records, notes,
contracts, and computer-generated materials provided to or prepared by
Consultant incident to his services belong to Company and shall be promptly
returned at the request of Company.

 

(b) Upon termination of this Agreement, Consultant shall be deemed to have
resigned from all offices then held. Consultant agrees that following any
termination of this Agreement, he shall cooperate with Company in the winding up
or transferring to other Consultants of any pending work and shall also
cooperate with Company (to the extent allowed by law, and at Company’s expense)
in the defense of any action brought by any third party against Company that
relates to the Services.

 

(c) The Company and Consultant agree that their obligations under this Section,
as well as Sections 5, 6 and 7 shall survive the termination of this Agreement.

 

6. Nondisclosure Obligations.

 

Consultant shall maintain in confidence and shall not, directly or indirectly,
disclose or use, either during or after the term of this Agreement, any
Proprietor, Information (as defined below), confidential information, or trade
secrets belonging to Company, whether or not it is in written or permanent form,
except to the extent necessary to perform the Services, as required by a lawful
government order or subpoena, or as authorized in writing by Company. These
nondisclosure obligations also apply to Proprietary Information belonging to
customers and suppliers of Company, and other third parties, learned by
Consultant as a result of performing the Services. “Proprietary Information”
means all information pertaining in any manner to the business of Company,
unless (i) the information is or becomes publicly known through lawful means;
(ii) the information was part of Consultant’s general knowledge prior to his
relationship with Company; or (iii) the information is disclosed to Consultant
without restriction by a third party who rightfully possesses the information
and did not learn of it from Company.

 

   

 

 

7. Dispute Resolution.

 

Governing Law; Arbitration. This Agreement shall be governed by, and construed
in accordance with, the internal laws of the State of New York without giving
effect to its principles of conflicts of law. Any dispute or controversy between
the Company and Consultant, arising out of or relating to this Agreement, the
breach of this Agreement, or otherwise, shall be settled by binding arbitration
in New York, NY administered by the American Arbitration Association in
accordance with its Rules then in effect by a single arbitrator. The arbitration
requirement applies to all statutory, contractual, and/or common law claims
arising from the employment relationship including, but not limited to, claims
arising under Title VII of the Civil Rights Act of 1964; the Age Discrimination
in Employment Act; the Equal Pay act of 1963; the Fair Labor Standards Act, the
American With Disabilities Act, and other applicable federal and state
employment laws. Both the Company and Consultant shall be precluded from
bringing or raising in court or another forum any dispute that was or could have
been submitted to binding arbitration. This arbitration requirement does not
apply to claims for workers’ compensation benefits, claims arising under ERISA,
or claims for any provisional or injunctive relief remedies. The parties
irrevocably agree to submit to the jurisdiction of the federal and state courts
within Florida for any injunctive relief and in connection with any suit arising
out of the confirmation or enforcement of any award rendered by the arbitrator,
and waive any defense based on forum non-convenes or improper venue with respect
thereto. [This conflicts with the earlier portion of this paragraph, which says
NY.] Each party shall pay their own attorney’s fees and costs. The arbitrator
shall, within thirty (30) days after the conclusion of the arbitration, issue a
written award setting forth the factual and legal bases for his or her decision
and judgment upon the award rendered by the arbitrator may be entered in any
court having jurisdiction thereof. No remedy conferred in this Agreement upon
the Consultant or the Company is intended to be exclusive of’ any other remedy,
and each and every such remedy shall be cumulative and shall be in addition to
every other remedy conferred herein or now or hereafter existing at law or in
equity or by statute or otherwise.

 

NOTE: THIS ARBITRAITION CLAUSE CONSTITUTES A WAIVER OF CONSULTANT AND OR
CONSULTANT’S RIGHT TO A JURY TRIAL AND RELATES TO THE RESOLUTION OF ALL DISPUTES
RELATING TO ALL ASPECTS OF THE EMPLOYER/CONSULTANT RELATIONSHIP.

 

8. Entire Agreement. This Agreement is intended to be the final, complete, and
exclusive statement of the terms of Consultant’s relationship solely with
respect to his position as a consultant. This Agreement entirely supersedes and
may not be contradicted by evidence of any prior or contemporaneous statements
or agreements pertaining to Consultant’s relationship as an Consultant.
Agreements related to Consultant’s ownership of the Securities are not affected
by this Agreement.

 

9. Amendments; Waivers. This Agreement may not be amended except by a writing
signed by Consultant and by a duly authorized representative of the Company.
Failure to exercise any right under this Agreement shall not constitute a waiver
of such right.

 

10. Assignment. Consultant agrees that Consultant will not assign any rights or
obligations under this Agreement, with the exception of Consultant’s ability to
assign rights with respect to the Securities. Nothing in this Agreement shall
prevent the consolidation, merger or sale of Company or a sale of all or
substantially all of its assets.

 

11. Severability. If a court or arbitrator to be invalid, unenforceable, or void
shall hold any provision of this Agreement, such provision shall be enforced to
fullest extent permitted by law, and the remainder of this Agreement shall
remain in full force and effect. In the event that the time period or scope of
any provision is declared by a court or arbitrator of competent jurisdiction to
exceed the maximum time period or scope that such court or arbitrator deems
enforceable, then such court or arbitrator shall reduce the time period or scope
to the maximum time period or scope permitted by law.

 

   

 

 

12. Interpretation. This Agreement shall be construed as a whole, according to
its fair meaning, and not in favor of or against any party. Captions are used
for reference purposes only and should be ignored in the interpretation of the
Agreement.

 

13. Binding Agreement. Each party represents and warrants to the other that the
person(s) signing this Agreement below has authority to bind the party to this
Agreement and that this Agreement will legally bind both Company and Consultant.
This Agreement will be binding upon and benefit the parties and their heirs,
administrators, executors, successors and permitted assigns. To the extent that
the practices, policies, or procedures of Company, now or in the future, are
inconsistent with the terms of this Agreement, the provisions of this Agreement
shall control. Any subsequent change in Consultant’s duties or compensation will
not affect the validity or scope of the remainder of this Agreement.

 

14. Consultant Acknowledgment. Consultant acknowledges Consultant has had the
opportunity to consult legal counsel concerning this Agreement, that Consultant
has read and understands the Agreement, that Consultant is fully aware of its
legal effect, and that Consultant has entered into it freely based on his own
judgment and not on any representations or promises other than those contained
in this Agreement.

 

15. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

 

16. Date of Agreement. The parties have duly executed this Agreement as of the
date first written above.

 

IN WITNESSETH WHEREOF, the undersigned have executed this Agreement as of the
date first above written.

 

[insert company name

 

  By:       CONSULTANT     J. Safier Enterprises LLC (C/o Jamie Safier)    
Jamie Safier (on behalf of LLC)           X     Seth M. Shaw, Tauriga Sciences
Inc.     January 11, 2019

 

   

 

 